

115 HR 226 IH: African Elephant Conservation and Legal Ivory Possession Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 226IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the African Elephant Conservation Act of 1988 to conserve elephants while appropriately
			 regulating ivory in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the African Elephant Conservation and Legal Ivory Possession Act. 2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the African Elephant Conservation Act (16 U.S.C. 4201 et seq.).
 3.Limited exemption for certain African elephant ivorySection 2203 (16 U.S.C. 4223) is amended— (1)by inserting (a) In general.— before the first sentence;
 (2)by inserting and subsection (b) of this section after 2202(e); and (3)by adding at the end the following:
				
 (b)ExemptionNothing in this Act or subsection (a) or (d) of section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) shall be construed to prohibit importation or exportation, or to require permission of the Secretary for importation or exportation, of—
 (1)any raw ivory or worked ivory— (A)imported solely for purposes of becoming part of a museum’s permanent collection, return to a lending museum, or display in a museum; or
 (B)exported solely for purposes of— (i)display in a foreign museum; or
 (ii)return to a foreign person who lent such ivory to a museum in the United States; (2)any raw ivory or worked ivory that was lawfully importable into the United States on February 24, 2014, regardless of when acquired; or
 (3)any worked ivory that was previously lawfully possessed in the United States.. 4.Placement of United States Fish and Wildlife Service law enforcement officer in each African elephant range countryPart I (16 U.S.C. 4211 et seq.) is amended by adding at the end the following:
			
				2105.Placement of United States Fish and Wildlife Service law enforcement officer in each African
 elephant range countryThe Secretary, in coordination with the Secretary of State, may station one United States Fish and Wildlife Service law enforcement officer in the primary United States diplomatic or consular post in each African country that has a significant population of African elephants, who shall assist local wildlife rangers in the protection of African elephants and facilitate the apprehension of individuals who illegally kill, or assist the illegal killing of, African elephants..
 5. Certification for the purposes of the Fishermen’s Protective Act of 1967Section 2202 of the African Elephant Conservation Act (16 U.S.C. 4222) is amended by adding at the end the following:
			
 (g)CertificationWhen the Secretary of the Interior finds that a country, directly or indirectly, is a significant transit or destination point for illegal ivory trade, the Secretary shall certify such fact to the President with respect to the country for the purposes of section 8(a) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978(a))..
 6.Treatment of elephant ivorySection 2203 (16 U.S.C. 4223) is further amended by adding at the end the following:  (c)Treatment of elephant ivoryNothing in this Act or the Endangered Species Act of 1973 (16 U.S.C. 1538) shall be construed—
 (1)to prohibit, or to authorize prohibiting, the possession, sale, delivery, receipt, shipment, or transportation of African elephant ivory, or any product containing African elephant ivory, that has been lawfully imported or crafted in the United States; or
 (2)to authorize using any means of determining for purposes of this Act or the Endangered Species Act of 1973 whether African elephant ivory has been lawfully imported, including any presumption or burden of proof applied in such determination, other than such means used by the Secretary as of February 24, 2014.. 
 7.Sport-hunted elephant trophiesSection 2203 (16 U.S.C. 4223) is further amended by adding at the end the following:  (d)Sport-Hunted elephant trophiesNothing in this Act or subsection (a) or (d) of section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) shall be construed to prohibit any citizen or legal resident of the United States, or an agent of such an individual, from importing a sport-hunted African elephant trophy under section 2202(e) of this Act, if the country in which the elephant was taken had an elephant population on appendix II of CITES at the time the trophy elephant was taken.
 (e)Relationship to the ConventionNothing in this section shall be construed as modifying or repealing the Secretary’s duties to implement CITES and the appendices thereto, or as modifying or repealing section 8A or 9(c) of the Endangered Species Act of 1973 (16 U.S.C. 1537a and 1538(c))..
		8.African Elephant Conservation Act financial assistance priority and reauthorization
 (a)Financial assistance prioritySection 2101 of the African Elephant Conservation Act (16 U.S.C. 4211) is amended by redesignating subsections (e) and (f) as subsections (f) and (g), respectively, and by inserting after subsection (d) the following:
				
 (e)PriorityIn providing financial assistance under this section, the Secretary shall give priority to projects designed to facilitate the acquisition of equipment and training of wildlife officials in ivory producing countries to be used in anti-poaching efforts..
 (b)ReauthorizationSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2018 through 2022. 